Citation Nr: 1751908	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether the Veteran is entitled to a restoration of the 40 percent disability rating for bilateral hearing loss that was reduced to 0 percent in September 2010.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for pes planus.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hemorrhagic fever.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for infectious mononucleosis.  

5.  Entitlement to service connection for a bilateral knee disorder.  

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected disabilities. 

8.  Entitlement to service connection for a sinus disorder.

9.  Entitlement to service connection for Bell's palsy.  

10.  Entitlement to service connection for vertigo.  

11.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a three rating decisions of the VA RO.  A June 2010 rating decision, in pertinent part, reopened and denied the claim for service connection for pes planus, and denied service connection for a bilateral knee disorder, a left ankle disorder, and a headache disorder.  The June 2010 rating decision proposed to reduce the rating for bilateral hearing loss from 40 percent to 0 percent based on a clear and unmistakable error (CUE) in the April 2004 rating decision that granted service connection.  A September 2010 rating decision effectuated a proposed reduction of the Veteran's rating for bilateral hearing loss, reducing the Veteran's rating from 40 percent to 0 percent effective December 1, 2010.  An August 2012 rating decision declined to reopen the claims for service connection for hemorrhagic fever and infectious mononucleosis, and it denied service connection for a sinus disorder and Bell's palsy.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a bilateral knee disorder, a left ankle disorder, a headache disorder, a sinus disorder, Bell's palsy, and vertigo, whether new and material evidence has been submitted to reopen claims for service connection for pes planus, hemorrhagic fever, and infectious mononucleosis, and the claim for a compensable disability rating for a bilateral hearing loss disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Based on the record and law that existed in April 2004, the April 2004 grant of a 40 percent rating for bilateral hearing loss was the product of an analysis that incorrectly applied the pertinent regulatory criteria, such error was undebatable and manifestly changed the outcome of the decision. 

2.  A September 2010 rating decision formally implemented the reduction in the rating for bilateral hearing loss from 40 percent to 0 percent based on CUE, effective from December 1, 2010.

3.  The decision to reduce the rating for a bilateral hearing loss disability from 40 percent to 0 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's bilateral hearing loss from 40 percent to 0 percent as of December 1, 2010, on the basis of CUE, was proper, and restoration of the 40 percent disability rating is unwarranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.105, 3.321, 3.344, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a restoration of the 40 percent disability rating for bilateral hearing loss that was reduced to 0 percent in the September 2010 rating action.

The appeal adjudicated herein stems from disagreement with a 38 C.F.R. 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105 (e), (i). Thus, the VCAA does not apply to the claim decided herein. 

When a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. 
§ 3.105.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e), (i). 

A June 2010 rating decision proposed to reduce the Veteran's rating. The Veteran was sent a letter in June 2010 informing him of the error and the RO's intention to correct this error by issuing a rating reduction. The letter afforded him 60 days to provide additional evidence contesting the RO's decision and 30 days from the date of the letter for the Veteran to request a hearing. The Veteran requested a hearing that same month.  In April 2010 a VA audiogram was conducted.  In August 2010, the Veteran submitted an additional audiogram.  In September 2010, he cancelled his hearing request.  Thus, on September 2, 2010, more than 60 days after the proposed reduction notice letter was sent, the RO issued a rating decision implementing the reduction in disability rating from 40 percent to noncompensable, effective December 1, 2010. The Veteran appealed the rating decision implementing the reduction. The Board thus finds that the procedural requirements for the rating reduction were followed in this case.

A previous rating decision by the RO is binding and will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.104 (a), 3.105(a).  Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

There is a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc). 

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2016). Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).


Turning to the facts in this case, a March 2004 VA examination found the following puretone thresholds (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
15
30
70
75
RIGHT
60
75
80
85

Puretone threshold averages were 48 decibels for the left ear and 75 decibels for the right ear.  Speech discrimination scores were 92 percent for the left ear and 40 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level I hearing in the left ear and level IX hearing in the right ear.  Furthermore, the right ear showed an exceptional pattern of hearing impairment, which means that Table VI or Table VIa is to be used, whichever results in the higher numeral.  Table VIa results in hearing level VI for the right ear.  The Board thus uses the higher numeral, level IX, for the Veteran's right ear.  With the poorer ear at level IX and the better ear at level I, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2016).  

An April 2004 rating decision, on the basis of the March 2004 examination, granted service connection for a bilateral hearing loss disability and awarded a 40 percent rating effective December 12, 2003.  

Following the Veteran's March 2009 claim of entitlement to an increased rating, an April 2010 VA examination found the following puretone thresholds (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
20
30
70
75
RIGHT
65
75
85
85

Puretone threshold averages were 49 decibels for the left ear and 78 decibels for the right ear.  Speech discrimination scores were 92 percent for the left ear and 36 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level I hearing in the left ear and level IX hearing in the right ear.  Furthermore, the right ear showed an exceptional pattern of hearing impairment, which means that Table VI or Table VIa is to be used, whichever results in the higher numeral.  Table VIa results in hearing level VII for the right ear.  The Board thus uses the higher numeral, level IX, for the Veteran's right ear.  With the poorer ear at level IX and the better ear at level I, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2016).  

Although an August 2010 audiogram was of record, it did not use the Maryland CNC testing, and thus was invalid for purposes of rating.  

In September 2010, the RO decreased the rating of the Veteran's hearing loss to 0 percent effective December 1, 2010.  This rating action did not reduce the Veteran's disability rating based on improvement of his condition.  Instead, the RO reduced the rating on the basis of CUE in the April 2004 RO decision.  38 C.F.R. § 3.105(a) (2016).  The Board finds, therefore, that the provisions of 38 C.F.R. § 3.344 do not apply, nor do precedential decisions governing improvement.  

Turning to an analysis of these facts, the question in this case is whether the April 2004 rating action granting a 40 percent rating contained CUE.  The Board agrees that the RO assigned the 40 percent rating based on CUE.  Turning to the three-prong test to determine whether a prior determination involves CUE, the Board first finds that the statutory or regulatory provisions extant at that time were not correctly applied.  As noted above, a mechanical application of the rating criteria to the audiometric data contained in the March 2004 examination shows that a 0 percent rating was warranted.  The April 2004 rating decision arrived at its conclusion that the Veteran's hearing impairment warranted a 40 percent evaluation based on both a misstatement of the puretone threshold average in the left ear (stated as 64 decibels, rather than 48 decibels) and an incorrect finding that the Veteran's left ear showed an exceptional pattern of hearing loss.

Turning to the second prong of the CUE analysis, the Board finds that the error contained in the April 2004 rating decision was indeed undebatable.  The rating decision misstated pertinent facts and misapplied the law.  A correct analysis of the medical evidence, had it been made at the time of the rating decision, would have manifestly changed the outcome of the decision: the Veteran would have been awarded a 0 percent rating rather than a 40 percent rating.  

Turning to the third prong of the CUE analysis, the Board has based its discussion on the record and law that existed at the time of the April 2004 adjudication; neither the law nor the facts in this specific case have changed since April 2004.  

Thus, with all three prongs of the CUE analysis satisfied, the Board agrees that the April 2004 rating action was based upon an undebatably incorrect application of the rating criteria to the evidence of record, and it was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2017).  The September 2010 rating decision partially amended the error contained in the April 2004 rating decision.  The Board finds that restoration of the erroneously-awarded 40 percent evaluation for bilateral hearing loss effective December 2010 is not warranted.


ORDER

Restoration of a 40 percent rating for bilateral hearing loss is denied.


REMAND

All claims remaining on appeal must be remanded in order to obtain additional VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant VA medical records.  38 C.F.R. § 3.159(c)(2).  The Veteran's available records from the VA Medical Center (VAMC) in Tampa, Florida, are incomplete.  The record contains VAMC records dated until January 2010.  After that time, the record contains limited VAMC records, and only records that have been submitted by the Veteran.  In an October 2012 statement, the Veteran asserted he continued to receive medical treatment at the Tampa VAMC.  Accordingly, the AOJ should obtain all pertinent VAMC records dated since January 2010.  

With respect to the claim for service connection for a bilateral knee disorder, remand is required for an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is a diagnosis of knee osteoarthritis.  In January 2014, the Veteran alleged that his bilateral knee disorder is related to heavy lifting that he performed in service.  He has asserted symptoms since service.  Remand is thus warranted.  

With respect to the claim for service connection for a headache disorder, remand is required to obtain an adequate VA examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An April 2010 VA examination was conducted.  The examiner diagnosed a headache disorder and opined that it was less likely than not related to service because there was no entry of headache in service.  Contrary to this finding, the service treatment records indicate the Veteran was treated for complaints of headache in July 1953.  In a June 2010 addendum opinion, the examiner found that the Veteran's headache disorder was less likely than not related to service-connected disabilities because, in part, there was no evidence of chronic headaches after service.  The Board finds that the examiner's rationale is inconsistent with the April 2010 opinion, in which the examiner found that the Veteran had a chronic headache disorder.  Accordingly, a clarifying examination is warranted.  

While on remand, an examination regarding the Veteran's hearing loss must be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, including those from Tampa VAMC beginning in January 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed bilateral knee disorder had onset in, was manifest within one year of service discharge, or was otherwise caused by, active service.  The examiner must address the following:  1) the Veteran's lay statements; 2) private medical records from the 1990s noting diagnoses of osteoarthritis; and 3) the Veteran's duties during service as it relates to wear and tear of the knees.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his headache disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the headache disorder had onset in, or was otherwise caused by, active service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities caused or aggravated the headache disorder.

The examiner must address the following:  1) the Veteran's lay statements; 2) the STRs noting a report of headaches; 3) the 2010 VA examination; and 4) private medical records from 1996 indicating the Veteran reported headaches due to his sinuses.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire must be utilized.  The audiologist must describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


